                                                                          FILED
                  IN THE UNITED STATES DISTRICT COURT                     MAY O12019
                      FOR THE DISTRICT OF MONTANA                         Clerk, U.S Courts
                                                                          District Of Montana
                           MISSOULA DIVISION                               Missoula Division




 GARMIN INTERNATIONAL, INC.                    CV 18-112- M-DLC
 and GARMIN USA, INC.,

              Plaintiffs,
                                                    ORDER
       V.


 UAVIONIX, CORP.,

              Defendant.


      Before the Court is Defendant uAvionix' s Unopposed Motion to Be Excused

from Attending Depositions In-person. (Doc. 56.)

      IT IS ORDERED that the motion (Doc. 56) is GRANTED. Local counsel

for uAvionix is excused from attending in-person or telephonically any remaining

depositions in the case taking place outside of the state of Montana.

      DATED this     I ~t   day of May, 2




                                       Dana L. Christensen, Chief Judge
                                       United States District Court
